DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 8-10, 12-16 and 25 in the reply filed on 11/9/2022 is acknowledged.
Non-elected claim 17-19, 22-24 have been canceled.  Election was made without traverse in the reply filed on 11/9/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 12-16, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1-5, 8-10, 12-16, 25-28 are indefinites because there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify what the claim is intended to be drawn to i.e., either an air duct system alone or the combination of an air duct system and a building, and the language of the claims be consistent with the intent. It appears to be the applicant’s intention to claim the subcombination of an air duct system. However, there is a positive recital of structure indication that the combination of an air duct system and a building in the body of the claims. The examiner cannot be sure if applicant’s intent is to claim merely the air duct system or the air duct system in combination with a building. The following rejections are based on examiner’s assumption that applicant’s intention is to claim the combination of air duct system and a building.
	For claim 1, the claimed limitation “the fastener to provide horizontal support to the duct segment in two dimensions” in last two lines of claim 1 renders the claim indefinite. It is unclear how the horizontal support to the duct segment in two dimensions is provided. The recited “provide” function does not follow from the structure recited in the claim, i.e. fastener, so it is unclear whether the function requires some other structure or is simply a result of using the fastener in a certain manner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 10, 12-13, 26, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trunkle et al. (US 5,294,049) in view of Paschke (US 6,425,427) and Freychet et al. (US 4,161,193).
 	Trunkle et al. discloses an air duct system comprising a duct segment 104 disposable within a plenum 24 underneath a floor 22  of a building (Fig. 1), the duct segment 104 including a pliable tubular wall (col. 8, lines 25-26, wide mesh nylon fabric 108) extending from a first end 107 of the duct segment 104 to a second end 106 of the duct segment 104, the duct segment 104 having a width that is less than a spacing of pedestals within the plenum 24 supporting the floor 22 of the building (Fig. 1); and a fastener (U-shaped fastener near 106 as shown in Fig. 1) to connect a connection point on an exterior surface of the duct segment 104 adjacent the second end 106 to a portion of the building (U-shaped fasteners shown in Fig. 1 connecting 104 to each pedestal of 22). However, Trunkle et al. do not disclose the first end to be coupled to a supply air duct within the plenum and the fastener to pull the duct segment, via the connection point at the second end of the duct segment, in a direction opposite the first end of the duct segment thereby placing the duct segment in tension along a length of the duct segment between the first and second ends, the fastener to provide horizontal support to the duct segment in two dimensions. Paschke et al. disclose an air duct system comprising a duct segment 12 extending from a first end (Fig. 1, right end) of the duct segment 12 to a second end (Fig. 1, left end) of the duct segment 12, the first end to be coupled to a supply air duct 34.  Freychet et al. teach a fastener 2 to connect a connection point on an exterior surface of a duct segment 4 adjacent the second end 5 (Figs. 1-2), the fastener 2 pull the duct segment 4 via the connection point at the second end 5 of the duct segment 4, in a direction opposite the first end 6 (Figs. 1-2) of the duct segment 4 thereby placing the duct segment 4 in tension along a length of the duct segment between the first and second ends 5, 6, the fastener 2 to provide horizontal support to the duct segment 4 in two dimensions (Figs. 1-2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the air duct system of Trunkle et al. to include a supply air duct and to couple the first end of the duct segment to the supply air duct as taught by Paschke et al. in order to provide cleanliness, even air dispersion, and condensation control and to further modify the air duct system of Trunkle et al. to substitute the fastener 2 of Freychet et al. for the fastener of Trunkle to pull the duct segment, via the connection point at the second end of the duct segment, in a direction opposite the first end of the duct segment thereby placing the duct segment in tension along a length of the duct segment between the first and second ends, the fastener to provide horizontal support to the duct segment in two dimensions as taught by Freychet et al.  in order to keep the duct held in tension when the duct is inflated.  For claim 2, Trunkle et al. disclose the portion of the building corresponds to one or more of the pedestals (Fig. 1). For claim 3, Freychet et al. disclose the duct segment 4 includes no vertical support mechanism along the length of the duct segment between he first end of the duct segment and the connection point at the second end of the duct segment. For claim 4, the duct segment of both Trunkle et al. and Freychet et al. is capable of being placed to rest on the subfloor such that the vertical support for the duct segment is provided by the subfloor and without a support system connected to an upper portion of the duct segment between the first end of the duct segment and the connection point at the second end of the duct segment. For claim 5, Freychet et al. show the fastener 2 includes first and second legs to form a V-shape with a vertex located adjacent he connection point (Fig. 1). For claims 10 and 12, see Fig. 1 of Freychet et al., duct 104 is formed by plurality of duct segments. For claim 13, see Fig. 1 of Freychet et al. for the elbow near 107 and first and second duct segment on the left and right side of the elbow. For claim 26, see Fig. 1 and col. 2, line 8 of Freychet et al. for elongate pliable member 2. For claim 28, see Fig. 1 of Trunkle et al., the first duct segment (duct segment near 107) is more air permeable than the second duct segment (Fig. 1, the duct segment at right side of the elbow near 107 is open to the plenum 24 and thus is more air permeable than the second duct segment at left side of the elbow). 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trunkle et al. (US 5,294,049) in view of Freychet et al. (US 4,161,193).
 	Trunkle discloses an air duct system comprising: a duct segment (see reproduced Fig. 1 below) disposable within a plenum 24 underneath a floor 22 of a building between first and second substantially parallel lines of pedestals (see reproduced Fig. 1 below) supporting the floor 22, the duct segment including a pliable tubular wall extending from a first end 107 of the duct segment to a second end 106 of the duct segment; an elbow (see reproduced Fig. 1 below) to be attached to an end of the duct segment to direct airflow through the air duct system between first and second pedestals in the first line of the pedestals (Fig. 1); and a fastener (see reproduced Fig. 1 below) to connect a connection point adjacent the end of the duct segment to at least one of the first or second pedestals (see reproduced Fig. 1 below). However, Trunkle et al. do not disclose the fastener to pull the duct segment, via the connection point at the end of the duct segment, toward the elbow to provide horizontal support to the duct segment. Freychet et al. teach a fastener 2 to connect a connection point on an exterior surface of a duct segment 4 adjacent the second end 5 of the duct segment 4 (Figs. 1-2), the fastener 2 pull the duct segment 4 via the connection point at the second end 5 of the duct segment 4, in a direction opposite the first end 6 (Figs. 1-2) of the duct segment 4 thereby placing the duct segment 4 in tension along a length of the duct segment between the first and second ends 5, 6, the fastener 2 to provide horizontal support to the duct segment 4 (Figs. 1-2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the air duct system of Trunkle et al. to substitute the fastener 2 of Freychet et al. for the fastener of Trunkle to pull the duct segment, via the connection point at the end of the duct segment, toward the elbow to provide horizontal support to the duct segment and thus to keep the duct held in tension when the duct is inflated.

    PNG
    media_image1.png
    613
    943
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 8-9, 14-16, 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY